Citation Nr: 1235013	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-45 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent and credible evidence of record, both for and against a finding that the Veteran's tinnitus is related to his military service is in a state of equipoise.



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, tinnitus was incurred in active service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

The Veteran seeks service connection for tinnitus.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

The first question that must be addressed, therefore, is whether incurrence of tinnitus is factually shown during service.  

A May 1959 consultation report indicates that the Veteran was having difficulty hearing.  Physical examination demonstrated that the tympanic membranes and ear canals of both ears appeared normal.  Whisper voice testing was normal.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)

10 (15)
LEFT
5 (20)
5 (15)
10 (20)

35 (40)

The Board notes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. As the above audiological evaluations were conducted in 1959, the Board has converted the ASA units to ISO units as shown in parentheses above. 

Audiometric findings at 8000 on the right and the left were 35 (45).  Impression was that the speech perception tests of both ears were normal.  Audiometer shows a partial deafness left ear in high frequencies characteristic of a percussive type of hearing loss and would fit in Veteran's complaint of tinnitus.  Tinnitus and deafness dates from time exposed to gun fire in 1959.

On audiometric testing for separation from service in September 1959, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
5 (15)
5 (15)
15 (20)
LEFT
10 (25)
10 (20)
15 (25)
20 (30)
80 (85)
 
Audiometric findings at 8000 on the right was 35 (45) and the left was 50 (55).  The Veteran was diagnosed as having defective hearing at high frequency.

The Veteran has testified that he was exposed to acoustic trauma during service including noise onboard ship as a first loader, left barrel, 40 millimeters.  In addition, the Veteran presented credible testimony of continuity of in-service and post-service tinnitus symptoms. 

The Board notes that no medical professional has ever related the Veteran's tinnitus to his period of military service.  In fact, the VA examiner who conducted the November 2007 audiological examination opined that the Veteran's tinnitus was not the result of acoustic trauma incurred during military service.

The VA examiner specifically noted that service medical records were silent for tinnitus.  In fact, this is not the case.  As noted above, tinnitus was diagnosed in May 1959.  In addition, the VA examiner did not take into consideration the Veteran's testimony that he experienced tinnitus in service and since service. 

As such, the Board finds that the competent and credible evidence of record, both for and against a finding that the Veteran's tinnitus is related to his military service is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).





ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

The record indicates that the Veteran had right ear high frequency hearing loss in service.  

In November 2007, the Veteran presented for comprehensive evaluation by a VA audiologist.  On audiometric testing in November 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
65
75
80







Speech recognition shore was 72 percent in the right ear.

After examination, the Veteran was diagnosed as having right ear normal hearing sensitivity at frequencies 250 Hertz to 1000 Hertz falling to a moderately severe to profound sensorineural hearing loss at 2000 Hertz to 8000 Hertz.  Otoscopic examination was unremarkable.  Tympanometry revealed normal middle ear function.  Acoustic reflexes were absent.  Best word recognition score was fair at 72 percent at conversational presentation levels.

The audiologist opined that service medical records showed hearing within normal limits in the right ear at the time of military separation in 1959 and that noise-induced hearing loss occurs at the time of the exposure, not after the noise has ceased.  The examiner noted, "Therefore, it is my opinion that this Veteran's current hearing loss in the right ear is not the result of acoustic trauma incurred during military service."

The Court, in Hensley, 5 Vet. App. at 155, indicated that 38 C.F.R. § 3.385  does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between a Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The November 2007 VA examiner's opinion regarding etiology of the Veteran's right ear hearing loss appears to be based entirely on the fact that hearing was within normal limits in the right ear at the time of military separation in 1959.  The examiner did not discuss the findings at 8000 in May 1959 or at separation in September 1959. 

In light of the foregoing, the Board finds that the Veteran should be afforded another VA examination for an opinion as to whether current bilateral hearing loss is related to the Veteran's military service to include in-service wisdom teeth extractions. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right ear hearing loss that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran's claims file should be forwarded to an appropriate VA examiner to determine the etiology of the Veteran's current right ear hearing loss.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current right ear hearing loss is related to the Veteran's active military service including in-service exposure to acoustic trauma.  The examiner should provide a rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence. If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


